 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew Allen Woods,                             No. CV-18-08255-PCT-DJH (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Stephanie Herrick, et al.,
13                 Defendants.
14
15
16         The Court has reviewed Plaintiff’s August 21, 2019 “Motion for an Order to Provide
17   Address for Defendant Herrick Under Seal for Service of Process” (Doc. 20).           On
18   September 11, 2019, the United States Marshals Service filed a Process Receipt and Return
19   that indicates that Defendant Herrick was served on September 10, 2019. (Doc. 23).
20   Plaintiff’s Motion (Doc. 20) therefore will be denied as moot.
21         The Court also has reviewed Plaintiff’s September 11, 2019 “Motion for Extension
22   of Time of Discovery Schedule” (Doc. 24). Plaintiff seeks a ninety-day extension of the
23   December 12, 2019 discovery deadline as to Defendant Herrick. Because Defendant
24   Herrick has not yet appeared, the Court will deny Plaintiff’s Motion (Doc. 24) as
25   prematurely filed. Plaintiff may re-file his Motion once Defendant Herrick appears.
26         IT IS ORDERED denying as moot Plaintiff’s “Motion for an Order to Provide
27   Address for Defendant Herrick Under Seal for Service of Process” (Doc. 20).
28
 1         IT IS FURTHER ORDERED denying without prejudice Plaintiff’s “Motion for
 2   Extension of Time of Discovery Schedule” (Doc. 24).
 3         Dated this 1st day of October, 2019.
 4
 5
 6                                                  Honorable Eileen S. Willett
 7                                                  United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
